

113 S1566 ES: To extend the period during which Iraqis who were employed by the United States Government in Iraq may be granted special immigrant status and to temporarily increase the fee or surcharge for processing machine-readable nonimmigrant visas.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



113th CONGRESS1st SessionS. 1566IN THE SENATE OF THE UNITED STATESAN ACTTo extend the period during which Iraqis who were employed by the United States Government in Iraq may be granted special immigrant status and to temporarily increase the fee or surcharge for processing machine-readable nonimmigrant visas.1.Short-term extension of special immigrant programSection 1244(c)(3) of the National Defense Authorization Act for Fiscal Year 2008 (8 U.S.C. 1157 note) is amended by adding at the end the following:(C)Fiscal year 2014(i)In generalExcept as provided in clauses (ii) and (iii), the total number of principal aliens who may be provided special immigrant status under this section during the first 3 months of fiscal year 2014 shall be the sum of—(I)the number of aliens described in subsection (b) whose application for special immigrant status under this section is pending on September 30, 2013; and(II)2,000.(ii)Employment periodThe 1-year period during which the principal alien is required to have been employed by or on behalf of the United States Government in Iraq under subsection (b)(1)(B) shall begin on or after March 20, 2003, and end on or before September 30, 2013.(iii)Application deadlineThe principal alien seeking special immigrant status under this subparagraph shall apply to the Chief of Mission in accordance with subsection (b)(4) not later than December 31, 2013..2.Temporary fee increase for certain consular services(a)In generalNotwithstanding any other provision of law, the Secretary of State, not later than January 1, 2014, shall increase the fee or surcharge authorized under section 140(a) of the Foreign Relations Authorization Act, Fiscal Years 1994 and 1995 (Public Law 103–236; 8 U.S.C. 1351 note) by $1 for processing machine-readable nonimmigrant visas and machine-readable combined border crossing identification cards and nonimmigrant visas.(b)Deposit of amountsNotwithstanding section 140(a)(2) of the Foreign Relations Authorization Act, Fiscal Years 1994 and 1995 (Public Law 103–236; 8 U.S.C. 1351 note), the additional amount collected pursuant the fee increase authorized under subsection (a) shall be deposited in the general fund of the Treasury.(c)Sunset provisionThe fee increase authorized under subsection (a) shall terminate on the date that is 2 years after the first date on which such increased fee is collected.Passed the Senate September 30, 2013.Secretary